Citation Nr: 0917644	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-01 665	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for an eye disorder.



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1971 to June 
2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Since that time, the appellant has relocated 
to Ohio; however, as the appellant is VA employee at the RO 
in Cleveland, Ohio, his claim is being processed by the RO in 
Detroit, Michigan, as is reflected on the cover page of this 
decision.

In December 2003, December 2005, and April 2008, the Board 
remanded the issue on appeal to the RO for additional 
evidentiary development.  As set forth in more detail below, 
due to the RO's repeated failure to comply with the Board's 
remand instructions, another remand of this issue is 
unfortunately required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

Moreover, as the Board has repeatedly noted, the appellant 
has submitted claims of service connection for dental 
conditions and a skin disorder.  Such claims have not yet 
been adjudicated.  Thus, they are again referred to the RO 
for appropriate action.  Additionally, it appears that the 
appellant may be seeking service connection for depression.  
See May 2004 statement from the appellant.  This claim has 
not yet been adjudicated.  Thus, it is referred to the RO for 
appropriate action.  


REMAND

In its December 2005 remand, the Board noted that although 
the appellant had previously been afforded a VA eye 
examination in September 2004, such examination had been 
performed by an optometrist.  Given the appellant's 
contentions and the evidence of record, the Board determined 
that a VA examination by an ophthalmologist was necessary.  

Pursuant to the Board's remand instructions, the appellant 
underwent an additional VA eye examination in October 2006.  
Unfortunately, however, the examination was again performed 
by an optometrist, rather than an ophthalmologist, as the 
Board had specified.  For these reasons, the Board again 
remanded the matter in April 2008, with express instructions 
to the RO to schedule another VA medical examination with an 
ophthalmologist.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where remand instructions are not 
followed, the Board errs as a matter of law when it fails to 
ensure compliance).

Inexplicably, the RO again failed to comply with the Board's 
remand instructions.  Rather, although the RO scheduled the 
appellant for yet another VA medical examination in January 
2009, that examination was conducted by a VA optometrist, not 
an ophthalmologist.  

The United States Court of Appeals for Veterans Claims has 
expressly held that compliance with remand instructions is 
neither optional nor discretionary.  Stegall, 11 Vet. App. at 
271.  Therefore, while the Board sincerely regrets this 
delay, this matter must be remanded for compliance with the 
instructions of the previous two remands.

Accordingly, this matter is remanded for the following:  

1.  The appellant should be afforded a VA 
examination by an ophthalmologist to 
determine if he has any current 
disability of the eyes that is related to 
service.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  
After examining the appellant and 
reviewing his claims folder, the 
ophthalmologist should be asked to 
delineate each eye disability identified 
on examination, other than a refractive 
error such as myopia or presbyopia, and 
provide an opinion as to whether it is at 
least as likely as not that any such eye 
disability is causally related to the 
appellant's active service or any 
incident therein.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The RO should then review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, including the 
fact that it was conducted by an 
ophthalmologist.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the appellant's 
claim remains denied, he should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




